Case: 20-61039     Document: 00516148552         Page: 1     Date Filed: 12/29/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                               December 29, 2021
                                  No. 20-61039                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   Lois Vanessa Alvarez-Espinal,

                                                                          Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                       Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A098 993 518


   Before Owen, Chief Judge, and Southwick and Wilson, Circuit
   Judges.
   Per Curiam:*
          Lois Vanessa Alvarez-Espinal, a native and citizen of Honduras, has
   petitioned for review of an order of the Board of Immigration Appeals (BIA)
   dismissing her appeal and upholding the denial of her motion to reopen
   removal proceedings. We review the denial under a highly deferential abuse-


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-61039     Document: 00516148552              Page: 2   Date Filed: 12/29/2021




                                       No. 20-61039


   of-discretion standard. Nunez v. Sessions, 882 F.3d 499, 505 (5th Cir. 2018)
   (per curiam). The BIA’s decision will be upheld if it is not capricious,
   irrational, or without foundation in the evidence and does not rely on legally
   incorrect interpretations of statutes or regulations or on unexplained
   departures from regulations or established policies. Ramos-Portillo v. Barr,
   919 F.3d 955, 958 (5th Cir. 2019). We review conclusions of law de novo and
   findings of fact for substantial evidence. See Orellana-Monson v. Holder, 685
   F.3d 511, 517-18 (5th Cir. 2012).
          Alvarez-Espinal asserts that the BIA erred in upholding the denial of
   her motion to reopen because she was not properly served with a sufficient
   notice to appear (NTA) and did not receive adequate notice of the removal
   hearing. She alleges that the NTA, which omitted a specific date or time for
   the initial hearing, was not a valid charging document and did not provide
   proper notice of the removal proceedings.            She further maintains that
   personal service of the NTA on her was ineffective because she was only
   fifteen years old at the time and argues that her due process rights were
   violated.
          Her claim that the NTA was not a valid charging document because it
   did not state the time and date of a removal hearing lacks merit. See Maniar
   v. Garland, 998 F.3d 235, 242 & n.2 (5th Cir. 2021). Also, because Alvarez-
   Espinal did not give any address information, she was not entitled to written
   notice of the removal hearing and may not request recission of the in absentia
   removal order due to the alleged inadequacy of the notice that she received.
   See 8 U.S.C. § 1229a(b)(5)(B); see also 8 U.S.C. § 1229(a)(1)(F)(i). She has
   offered no support for her claim that her age makes her case distinguishable,
   and the BIA regulation as to service-of-notice requirements for immigration
   matters states that service on an adult is required only if the minor is under
   fourteen years of age. See 8 C.F.R. § 103.8(c)(ii); Lopez-Dubon v. Holder, 609
   F.3d 642, 645-46 (5th Cir. 2010). She otherwise has not alleged a due process



                                            2
Case: 20-61039      Document: 00516148552          Page: 3    Date Filed: 12/29/2021




                                    No. 20-61039


   violation on this or any other ground based on the facts of this case. See Luna-
   Garcia v. Barr, 932 F.3d 285, 292-93 (5th Cir. 2019), cert. denied, 141 S. Ct.
   157 (2020); Lopez-Dubon, 609 F.3d at 646-47; Gomez-Palacios v. Holder, 560
   F.3d 354, 361 n.2 (5th Cir. 2009).
          Alvarez-Espinal also argues that the BIA erred in upholding the denial
   of her motion to reopen because she provided sufficient evidence of changed
   country conditions in Honduras. She asserts that she offered ample evidence
   that homicide and violence against women have substantially increased and
   alleges that the BIA disposed of her claim without much explanation.
          On appeal, she fails to present a detailed argument as to how country
   conditions have materially changed and does not meaningfully compare the
   conditions at the time of her order of removal with those at the time of her
   motion to reopen. See Nunez, 882 F.3d at 508-09; Ramos-Lopez v. Lynch, 823
   F.3d 1024, 1026 (5th Cir. 2016). The record does not otherwise establish that
   the BIA’s decision lacked foundation in the evidence, see Ramos-Portillo, 919
   F.3d at 958, or that the evidence compels a contrary conclusion, see Orellana-
   Monson, 685 F.3d at 518. The records offered by Alvarez-Espinal reflect that
   there is some evidentiary foundation for the determination that any increase
   in violence against women was incremental and not materially different. See
   Nunez, 882 F.3d at 508-09. The BIA’s explanation for disposing of Alvarez-
   Espinal’s claim of changed country conditions, although brief, was sufficient.
   See Roy v. Ashcroft, 389 F.3d 132, 139 (5th Cir. 2004) (per curiam).
          Accordingly, the petition for review is DENIED.




                                          3